DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.

Claim Objections
Claims 26 and 52 are objected to because of the following informalities:
Claim 26 recites the limitation “via latching connection” in line 10.  It appears the claim should recite “via a latching connection” for grammatical purposes.
Claim 52 recites the limitation “via latching connection” in line 10.  It appears the claim should recite “via a latching connection” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 29-32, and 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation “a cartridge opening fluidically connected to the reservoir and closed by a sealing element, the sealing element comprising a sealing foil applied to an edge of the cartridge opening” in lines 6-8.  It is unclear how the cartridge opening can be simultaneously fluidically connected to the reservoir when the cartridge opening is closed by a sealing element.  It is unclear if the cartridge opening becomes fluidically connected to the reservoir as a result of an external pressure or piercing element applied to the sealing element to create the fluidic connection to the reservoir or if the cartridge opening is fluidically connected to the reservoir and closed by a sealing element at the same time.
Claim 26 recites the limitation “latching connection” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “compressed air” in line 19.  It is unclear if this refers to “compressed air” recited in Claim 26, line 15 or to entirely different compressed air.  For purposes of examination Examiner interprets the claim to refer to the same compressed air.
Claim 52 recites the limitation “a cartridge opening fluidically connected to the reservoir and closed by a sealing element, the sealing element comprising a sealing foil applied to an edge of the cartridge opening” in lines 6-8.  It is unclear if the cartridge opening becomes fluidically connected to the reservoir as a result of an external pressure or piercing element applied to the sealing element to create the fluidic connection to the reservoir or if the cartridge opening is fluidically connected to the reservoir and closed by a sealing element at the same time
Claim 52 recites the limitation “latching connection” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation “compressed air” in line 19.  It is unclear if this refers to “compressed air” recited in Claim 52, line 15 or to entirely different compressed air.  For purposes of examination Examiner interprets the claim to refer to the same compressed air.
Clarification is required.
Claims 29-32 and 44-51 are rejected as being dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 29-32, and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 10-19 of U.S. Patent No. 10,562751. Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1 and 10-19 of the ‘751 patent also reads on Claims 26, 29-32, and 44-52 of the instant application.
Claims 26, 29-32, and 44-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 23 of copending Application No. 16/069,752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1 and 23 of the copending ‘752 application also reads on Claims 26, 29-32, and 44-52 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8-18 of U.S. Patent No. 11,167,974. Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 8-18 of the ‘974 patent also reads on Claims 26, 29-32, and 44-52 of the instant application.
Claims 26, 29-32, and 44-52 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 13-18 of U.S. Patent No. 10,669,143. Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1 and 13-18 of the ‘143 patent also reads on Claims 26, 29-32, and 44-52 of the instant application.

Allowable Subject Matter
Claims 26, 29-32, and 44-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 26, the closest prior art of record, Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or reasonably suggest a cartridge system comprising a cartridge and a cartridge receptacle connected to the cartridge via a latching connection in a region of the cartridge opening.  Rather, Fritz et al. discloses the latching connection (catch hooks 12) allowing the cartridge receptacle to be released from the base plate (‘472, FIG. 3) (‘472, Paragraph [0027]).  Fritz et al. does not teach a cartridge receptacle that is connected to the cartridge via a latching connection in a region of the cartridge opening and the catch hooks 12 of Fritz et al. are located away from the cartridge and make no contact with the cartridge.
Regarding Claim 52, the closest prior art of record, Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or reasonably suggest a cartridge system comprising a cartridge comprising a bottleneck and a cartridge receptacle connected to the bottleneck via a latching connection.  Rather, Fritz et al. discloses the latching connection (catch hooks 12) allowing the cartridge receptacle to be released from the base plate (‘472, FIG. 3) (‘472, Paragraph [0027]).  Fritz et al. does not teach a cartridge receptacle that is connected to the cartridge via a latching connection in a region of the cartridge opening and the catch hooks 12 of Fritz et al. are located away from the cartridge and make no contact with the cartridge.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner also notes that the Double Patenting rejections have been maintained herein.
Applicant’s arguments with respect to the rejections under 35 USC 103(a) to Fritz et al. in view of Burrows have been fully considered and are persuasive.  The closest prior art of record, Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or reasonably suggest a cartridge system comprising a cartridge and a cartridge receptacle connected to the cartridge via a latching connection in a region of the cartridge opening.  Rather, Fritz et al. discloses the latching connection (catch hooks 12) allowing the cartridge receptacle to be released from the base plate (‘472, FIG. 3) (‘472, Paragraph [0027]).  Fritz et al. does not teach a cartridge receptacle that is connected to the cartridge via a latching connection in a region of the cartridge opening and the catch hooks 12 of Fritz et al. are located away from the cartridge and make no contact with the cartridge.  The rejections of Fritz et al. in view of Burrows under 35 USC 103(a) have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792